—Determination unanimously confirmed without costs and amended petition dismissed. Memorandum: Petitioner challenges a prison disciplinary determination finding him guilty of violating inmate rule 100.11 (7 NYCRR 270.2 [B] [1] [i] [assaulting or attempting to injure staff member]). Petitioner contends that the finding of guilt is not supported by substantial evidence. Because petitioner failed to raise that contention on his administrative appeal, he failed to exhaust his administrative remedies with respect to it, and this Court has no power to review that contention (see, Matter of Arvinger v Goord, 255 AD2d 940; Matter of Battiste v Goord, 255 AD2d 941; Matter of Gonzales v Coughlin, 180 AD2d 974, 975). Were petitioner’s contention properly before us, we would conclude that the determination is supported by substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; People ex rel. Vega v Smith, 66 NY2d 130, 139). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Hayes, Wisner, Hurlbutt and Callahan, JJ.